Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the clause “wherein a third inorganic insulating film that covers the bias wire and the second inorganic insulating film.”  There is no verb in this clause, rendering it incomplete.  For the purposes of examination the clause is interpreted as “wherein the active matrix substrate further comprises a third inorganic insulating film […]”
Claim 5 recites the limitation "the bias wire" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (2009/0174924).
	Regarding claim 1, Kubota teaches an active matrix substrate comprising: a substrate; a photoelectric conversion element provided on the substrate (Kubota, [0082]); a first inorganic insulating film that covers a surface of the photoelectric conversion element (Kubota, [0039] layer Fa2); a first planarizing film that covers the first inorganic insulating film (Kubota, [0048] combination of first and second planarizing layers F1 and F2); and a second inorganic insulating film provided on a side of the first planarizing film opposite to the first inorganic insulating film (Kubota, [0049] gas barrier layer GS), wherein the first planarizing film, the first inorganic insulating film, and the second inorganic insulating film are provided up to an end of the substrate (Kubota, Fig. 2, see layers Fa2, F2, and GS approaching the edge of substrate 12), the first planarizing film has a tapered portion at the end of the substrate (Kubota, Fig. 2, note tapering region of F2 at position S2 proximate edge of substrate 12), and an angle between the tapered portion and a surface of the first inorganic insulating film is an acute angle (Kubota, Fig. 2, the angle is apparently less than 90 degrees), and the second inorganic insulating film covers the first planarizing film at the end of the substrate (Kubota, Fig. 2, note layer GS covering F2 at its end and intersecting layer Fa2 proximate the edge of substrate 12).
	Regarding claim 2, Kubota further discloses an end of the first planarizing film is covered with the second inorganic insulating film at the end of the substrate. (Kubota, Fig. 2, note layer GS covering F2 at its end and intersecting layer Fa2 proximate the edge of substrate 12)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota.
	Regarding claim 9, the combination of a scintillator and a photodetector is entirely conventional, and it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to improve the conventional detector by incorporating the improvement of Kubota therein, namely the tapered and sealed planarization layer in order to prevent moisture or other contaminants from entering the device.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Kim et al. (7,872,415).
	Regarding claim 8, Kubota lacks explicit teaching of the acute angle is equal to or less than 25°.
	Kim teaches the acute angle is equal to or less than 25 degrees.  (Kim, Col. 7, Lines 8-11, disclosed range of 15-60 degrees overlaps the claimed range of 0-25 degrees.)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the taper angle of Kim with the detector of Kubota in order to improve the adhesion between the passivation layer (or, as is the case in Kubota, layer GS)39 and the planarization 
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and resolving any issues regarding 35 U.S.C. 112.
	The following is a statement of reasons for the indication of allowable subject matter:  dependent claims 3-7 contain specific details of the device not found in the prior art of record including particular locations of openings in particular layers (claim 3), biasing wires covered with additional insulating films not already accounted for (claim 4), additional layers not found in the prior art of record (claim 5), a metal layer applied between the planarizing film and the upper inorganic insulating film (claim 6), or between the second and third inorganic insulating films (claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884